


[hpslogoa01a02.jpg]                   
 
 
 
 
 
 
 
Heartland Payment Systems
 
90 Nassau Street
 
 
Princeton, NJ 08542
 
 
888.798.3131
 
 
HeartlandPaymentSystems.com

--------------------------------------------------------------------------------



Samir Zabaneh Joins Heartland Payment Systems® as CFO


Princeton, N.J., April 7, 2014 - Samir Zabaneh has joined Heartland Payment
Systems (NYSE: HPY), one of the nation’s largest payment processors and a
leading provider of merchant business solutions, as Chief Financial Officer
(CFO). He will be responsible for providing overall strategic and operational
direction of the company’s finance department including reporting, treasury,
taxation and corporate planning and development, as well as investor relations.
As a key operating executive, Samir will also work directly with the CEO and
senior management to help develop innovative business solutions and strategies
to ensure corporate objectives are achieved.


“Samir has proven his outstanding skills as a financial and business leader with
many organizations, most recently in our industry. Heartland is very pleased to
welcome him to our company,” said Robert O. Carr, Chairman and CEO of Heartland.
“We are confident that Samir’s sound financial management skills will help drive
Heartland’s business growth and success in the coming years.”


Prior to joining Heartland, Samir served as Chief Financial and Strategy Officer
as well as Chief Operating Officer for Moneris Solutions Corporation, Canada’s
leading payment processor, based in Toronto. Prior to joining Moneris, Samir
also held various leadership roles with Fortress Investment Group, Q9 Networks,
Inc., CIT/Newcourt Capital, Inc., PwC, and Ernst & Young.


Samir graduated from Northeastern University, Boston, with a Bachelor of Science
degree in accounting. He also earned a Master of Science degree in finance from
Boston College, and an MBA degree from Suffolk University, Boston. Samir is a
member of the American Institute of Certified Public Accountants.




About Heartland Payment Systems
Heartland Payment Systems, Inc. (NYSE:HPY), the fifth largest payments
processor in the United States, delivers credit/debit/prepaid card processing,
mobile commerce, e-commerce, marketing solutions, security technology, payroll
solutions, and related business solutions and services to more than 275,000
business and educational locations nationwide. A FORTUNE 1000 company, Heartland
is the founding supporter of The Merchant Bill of Rights, a public advocacy
initiative that educates merchants about fair credit and debit card processing
practices. Heartland also established The Sales Professional Bill of Rights to
advocate for the rights of sales professionals everywhere. More detailed
information can be found at HeartlandPaymentSystems.com,
HeartlandPaymentSystems.com/Careers, Heartlandpaymentsystems.com/Blog or follow
the company on Twitter@HeartlandHPY and Facebook at facebook.com/HeartlandHPY


Contact:
Elizabeth McDonnell
Gibbs & Soell
212-697-2600
emcdonnell@gibbs-soell.com




